  Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 1 of 15 Page ID #:802


                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          CV 19-1444-GW-KSx                                             Date      October 1, 2019
 Title             BlackBerry Limited v. Twitter, Inc.




 Present: The Honorable           GEORGE H. WU, UNITED STATES DISTRICT JUDGE
                Javier Gonzalez                            None Present
                 Deputy Clerk                        Court Reporter / Recorder                   Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                         None Present                                          None Present
 PROCEEDINGS:                   IN CHAMBERS - FINAL RULING ON DEFENDANT TWITTER,
                                INC.'S MOTION TO DISMISS PURSUANT TO FED. R. CIV. P.
                                12(B)(6) [39]


Attached hereto is the Court’s Final Ruling. Defendant’s Motion is GRANTED IN PART and DENIED
IN PART.




                                                                                                   :
                                                               Initials of Preparer   JG
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 2 of 15 Page ID #:803



 BlackBerry Limited v. Twitter, Inc.; Case No. 2:19-cv-01444-GW-(KSx)
 Final Ruling on Motion to Dismiss First Amended Complaint



 I. Background
        Plaintiff BlackBerry Limited (“BlackBerry”) filed suit against Twitter, Inc. (“Twitter”)
 on February 27, 2019, alleging infringement of seven patents. Docket No. 1; see also Docket
 No. 36 (First Amended Complaint).
        Twitter has moved to dismiss all of BlackBerry’s patent infringement claims under 35
 U.S.C. § 101. Docket No. 39-1. Twitter’s motion has been fully briefed. See BlackBerry’s
 Opposition in support of Twitter’s Motion to Dismiss, Docket No. 40; Twitter’s Reply in support
 of its Motion to Dismiss, Docket No. 43.
        For the reasons stated in this Order, the Court would DENY-IN-PART and GRANT-IN-
 PART with or without leave to amend, depending on the particular patent, as further
 articulated herein.
 II. Legal Standard
        A. Motion to Dismiss (Rule 12(b)(6))
        Under Rule 12(b)(6), a defendant may move to dismiss for failure to state a claim upon
 which relief can be granted. Fed. R. Civ. P. 12(b)(6). A complaint may be dismissed for failure
 to state a claim for one of two reasons: (1) lack of a cognizable legal theory; or (2) insufficient
 facts under a cognizable legal theory. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see
 also Mendiondo v. Centinela Hosp. Med. Ctr., 521 F.3d 1097, 1104 (9th Cir. 2008) (“Dismissal
 under Rule 12(b)(6) is appropriate only where the complaint lacks a cognizable legal theory or
 sufficient facts to support a cognizable legal theory.”).
        In deciding a Rule 12(b)(6) motion, a court “may generally consider only allegations
 contained in the pleadings, exhibits attached to the complaint, and matters properly subject to
 judicial notice.” Swartz v. KPMG LLP, 476 F.3d 756, 763 (9th Cir. 2007). The court must
 construe the complaint in the light most favorable to the plaintiff, accept all allegations of
 material fact as true, and draw all reasonable inferences from well-pleaded factual allegations.
 Gompper v. VISX, Inc., 298 F.3d 893, 896 (9th Cir. 2002); Sprewell v. Golden State Warriors,
 266 F.3d 979, 988 (9th Cir. 2001), amended on denial of reh’g, 275 F.3d 1187 (9th Cir. 2001);
 Cahill v. Liberty Mutual Ins. Co., 80 F.3d 336, 337-38 (9th Cir. 1996). A court is not required to

                                                   1
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 3 of 15 Page ID #:804



 accept as true legal conclusions couched as factual allegations. Ashcroft v. Iqbal, 556 U.S. 662,
 678 (2009). Where a plaintiff facing a Rule 12(b)(6) motion has pleaded “factual content that
 allows the court to draw the reasonable inference that the defendant is liable for the misconduct
 alleged,” the motion should be denied. Id.; Sylvia Landfield Trust v. City of Los Angeles, 729
 F.3d 1189, 1191 (9th Cir. 2013). But if “the well-pleaded facts do not permit the court to infer
 more than the mere possibility of misconduct, the complaint has alleged – but it has not show[n]
 . . . the pleader is entitled to relief.” Iqbal, 556 U.S. at 679 (citations omitted).
         B. Patent Eligibility under 35 U.S.C. § 101
         An invention or a discovery is patentable if it is a “new and useful process, machine,
 manufacture, or composition of matter, or any new and useful improvement thereof.” 35 U.S.C.
 § 101. “In choosing such expansive terms . . . Congress plainly contemplated that the patent
 laws would be given wide scope.” Diamond v. Chakrabarty, 447 U.S. 303, 308 (1980). Still,
 the Supreme Court has identified exceptions to this wide scope to distinguish patents that claim
 the building blocks of human ingenuity, which are ineligible for patent protection, from those
 that “integrate the building blocks into something more.” Alice Corp. Pty. Ltd. v. CLS Bank
 Int’l, 573 U.S. 208, 217 (2014) (quoting Mayo Collaborative Servs. v. Prometheus Labs., Inc.,
 566 U.S. 66, 89 (2012)) (internal quotations omitted). These exceptions to patent protection are
 “laws of nature, natural phenomena, and abstract ideas.” Diamond v. Diehr, 450 U.S. 175, 185
 (1981). While the boundaries of the judicial exceptions remain subject to further development,
 the Supreme Court has clearly delineated the policy underlying those exceptions: avoiding
 patents that “too broadly preempt the use of a natural law [or abstract idea].” Mayo, 566 U.S. at
 73. Thus, patent law should “not inhibit further discovery by improperly tying up the future use
 of laws of nature [or abstract ideas].” Id. at 1301.
         In Mayo, the Supreme Court “set forth a framework for distinguishing patents that claim
 laws of nature, natural phenomena, and abstract ideas from those that claim patent-eligible
 applications of those concepts.” Alice, 573 U.S. at 217. The first step is to ask “whether the
 claims at issue are directed to one of those patent-ineligible concepts.” Id. If not, the claims fall
 within the scope of § 101 and are patent-eligible. If the claims are directed to one of the
 exceptions, the next step is to search for an “inventive concept” that is “sufficient to ensure that
 the patent in practice amounts to significantly more than a patent upon the natural law itself.”
 Mayo, 566 U.S. at 72-73. In doing so, a court must “consider the elements of each claim both

                                                     2
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 4 of 15 Page ID #:805



 individually and ‘as an ordered combination’ to determine whether the additional elements
 ‘transform the nature of the claim’ into a patent-eligible application.” Alice, 573 U.S. at 217
 (quoting Mayo, 566 U.S. at 78-79). If, in considering the claim elements individually and as an
 ordered combination, they merely recite well-understood, routine, and conventional steps, they
 will not constitute an inventive concept for patent eligibility purposes. Aatrix Software, Inc. v.
 Green Shades Software, Inc., 882 F.3d 1121, 1128 (Fed. Cir. 2018). “Whether the claim
 elements or the claimed combination are well-understood, routine, conventional is a question of
 fact.” Id.; see also Berkheimer v. HP Inc., 881 F.3d 1360, 1368 (Fed. Cir. 2018) (“Like
 indefiniteness, enablement, or obviousness, whether a claim recites patent eligible subject matter
 is a question of law which may contain underlying facts.”).
 III. Discussion
        A. Introduction and Determinations Regarding the ’351, ’929, ’120, ’089, and ’059
           Patents
        This will be the third time the Court has had occasion to review various patents assigned
 to BlackBerry. About a year before this case was filed, BlackBerry filed patent infringement
 actions against Snap, Inc. and certain Facebook, Inc. entities and affiliates. Those cases are also
 before this Court. BlackBerry Limited v. Facebook, Inc. et al, Case No. 2:18-cv-01844-GW-
 (KSx) (“Facebook Case”); BlackBerry Limited v. Snap Inc., Case No. 2:18-cv-02693-GW-(KSx)
 (“Snap Case”). Concurrently with this ruling, the Court has prepared and will issue a final ruling
 addressing three § 101 summary judgment motions in those other cases. The determinations
 reached therein, as well as certain determinations that were reached by the Court in resolving
 similar § 101 motions to dismiss previously brought by Snap and Facebook Defendants, are
 relevant to the parties’ dispute here. See Facebook Case, Docket No. 68.
        Directly relevant, in its concurrently-issued final ruling in the Facebook Case, the Court
 has found the asserted claims of U.S. Patent Nos. 8,296,351 and 8,676,929 patent-ineligible at
 the summary judgment stage. As directed by the Court, BlackBerry and Twitter have filed short
 briefs stating that the rulings in the Facebook Case regarding those patents should “apply equally
 to Twitter’s motion in this case.” Docket No. 49 at 1 (BlackBerry’s supplemental brief); see also
 Docket No. 50 (Twitter’s supplemental brief, articulating same). The Court would GRANT
 Twitter’s motion to dismiss related to these patents. Without objection from BlackBerry in its
 supplemental brief (Docket No. 49), the Court would find the claims determined patent ineligible
 in the Facebook Case for the ’351 and ’929 Patents representative of the other claims of those
                                                 3
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 5 of 15 Page ID #:806



 patents to the extent they are at issue in Twitter’s motion to dismiss (and specifically Claim 10 of
 the ’929 Patent (see Docket No. 50 at 4-5)). The Court agrees with Twitter that based on the
 procedural posture of this dispute, leave to amend as to these two patents would be futile, and
 dismissal is thus WITH PREJUDICE.
         Also directly relevant, in both its previous ruling on Facebook Defendants’ § 101 motion
 to dismiss and in its concurrently-issued ruling in the Facebook Case regarding a § 101 motion
 for summary judgment, the Court found the asserted claims of U.S. Patent Nos. 9,349,120 not
 drawn to an abstract idea under Mayo/Alice Step One. The Court would specifically incorporate
 by reference the analysis provided in each of its other § 101 rulings regarding the ’120 Patent,
 and for the same reasons discussed in those rulings would DENY Twitter’s motion to dismiss as
 it relates to the ’120 Patent.
          The Court has not previously reviewed the other four asserted patents raised by Twitter’s
 motion to dismiss. However, the Court finds for at least some of these newly-disputed patents,
 its previous analysis is equally instructive as to the appropriate outcome at the pleading stage.
         For U.S. Patent No. 8,286,089, the Court again specifically incorporates by reference the
 analysis provided in each of its previous § 101 rulings regarding the ’120 Patent. Particularly at
 the pleading stage, the parallels between the ’089 and ’120 Patents1 put the ’089 Patent similarly
 under the purview of the claims held non-abstract at Step One in Core Wireless. See Core

         1
             Claim 1 of the ’089 Patent states:
              1. A method of representing new electronic messages on a communication device having a
              display, the method comprising:
                    receiving a new electronic message;
                    setting a new message flag to indicate receipt of the new electronic message;
                    representing, on a home screen displayed on the display, a new message indicator
                              when the new message flag is set;
                    receiving an invocation to switch the home screen displayed on the display to a
                              message inventory display screen for viewing a listing including a plurality
                              of electronic messages including the new electronic message, the message
                              inventory display screen displaying a preview, for each listed electronic
                              message, of either a subject line or of a portion of contents of the electronic
                              message, the contents of an electronic message being accessible upon receipt
                              of a request to open an electronic message from the list of messages;
                    unsetting the new message flag in response to the invocation to switch the home
                              screen displayed on the display to the message inventory display screen, the
                              unsetting of the flag occurring without having received a request to open the
                              new electronic message; and
                    receiving an invocation to switch the message inventory display screen to the home
                              screen, wherein the new message indicator represented on the home screen is
                              not displayed as a result of the unsetting of the new message flag.
 ’089 Patent, Claim 1.

                                                            4
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 6 of 15 Page ID #:807



 Wireless Licensing S.A.R.L. v. LG Elecs., Inc., 880 F.3d 1356, 1362 (Fed. Cir. 2018). Even if the
 claims are abstract at Mayo/Alice Step One, the Court would find that § 101 analysis at the
 motion to dismiss stage is premature, as factual questions likely exist at Mayo/Alice Step Two
 would preclude dismissal. See Aatrix, 882 F.3d at 1128. The Court would DENY WITHOUT
 PREJUDICE Twitter’s motion as to the ’089 Patent.
         U.S. Patent No. 9,021,059 relates to the transmission of content and notifications via a
 specific arrangement of network components.2 Sufficient Federal Circuit cases exist for the
 proposition that a specific arrangement and relationship among networked components may be
 patent-eligible as drawn to a technologically improved or unconventional distributed
 architecture, whether it be at Mayo/Alice Step One or Two, for the Court to deem it premature at
 this stage of litigation to consider the patent eligibility of these claims. Visual Memory LLC v.
 NVIDIA Corp., 867 F.3d 1253, 1261-62 (Fed. Cir. 2017); Enfish, LLC v. Microsoft Corp., 822
 F.3d 1327, 1336 (Fed. Cir. 2016); Bascom Glob. Internet Servs., Inc. v. AT&T Mobility LLC, 827
 F.3d 1341, 1350 (Fed. Cir. 2016).                The Court would DENY WITHOUT PREJUDICE
 Twitter’s motion as to the ’059 Patent.
         For U.S. Patent No. 8,572,182, there are also parallels to BlackBerry patents previous
 considered by the Court, but this time to a patent about setting time stamps that the Court found
 patent-ineligible at the motion to dismiss stage. Facebook Case, Docket No. 68 at 13-18. The
 Court will thus address the parties’ dispute regarding this patent in greater detail herein.
         Finally, for U.S. Patent No. 8,825,777, further discussion is also warranted.
         B. U.S. Patent No. 8,572,182
                    1. Background of the Patent and the Asserted Claims
         The ’182 Patent issued October 29, 2013 and is titled “Handling Notifications in Instant


         2
             Claim 1 of the ’059 Patent states:
              1. A method comprising:
                   making informational content, selected in a first mobile wireless device, available to a
                            second mobile wireless device using a data hub server;
                   receiving a representation of the informational content in the data hub server in a
                            directed transmission from a first server to the data hub server, the first
                            mobile wireless device being a client of the first server; and
                   transmitting notification of the informational content being available to the second
                            mobile wireless device using a directed transmission from the data hub
                            server to a second server, the second mobile wireless device being a client of
                            the second server, the first server being separate from the second server.
 ’059 Patent, Claim 1.

                                                           5
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 7 of 15 Page ID #:808



 Messaging Systems.”
        BlackBerry alleges that Twitter infringes “at least claims 1 and 4 of the ’182 Patent.”
 FAC, Docket No. 36 ¶ 186. Claim 1 of the ’182 Patent recites:
           1. A method in a first communication device for reducing communications
           in an instant messaging conversation between said first device and a second
           communication device, the method comprising:
                sending to said second device, a plurality of instant messages of said
                        conversation;
                receiving from said second device, after sending said plurality of instant
                        messages, at least a notification of the status of only a particular
                        one of said plurality of instant messages sent by said first device
                        to said second device without having previously received a
                        notification of the status of any of said plurality of instant
                        messages sent prior to said particular one of said plurality of
                        instant messages; and
                in response to receipt of said notification, a processor updating an
                        internal record to reflect said status for said particular one of
                        said plurality of instant messages and to reflect an inferred
                        status for all of said plurality of instant messages of said
                        conversation sent prior to said particular one of said plurality of
                        instant messages.
 ’182 Patent, Claim 1.
        Claim 4 of the ’182 Patent relates to “[a] non-transitory computer-readable medium
 having computer-executable instructions,” but otherwise includes substantially similar method
 steps compared to the steps in Claim 1.
        Twitter limits its motion to dismiss arguments specifically to discussing Claims 1 and 4
 of the ’182 Patent, including based on the assertion that Claim 1 is representative of Claims 1
 and 4. See, e.g. Docket No. 39-1 at 7, 7 n.1, 8. The Court agrees with Twitter that Claim 1 is
 representative of Claims 1 and 4, and as to these particular claims, rejects BlackBerry’s
 generalized objection to the contrary. See Docket No. 40 at 6-7; see also, e.g. Berkheimer, 881
 F.3d at 1365 (“Courts may treat a claim as representative in certain situations, such as if the
 patentee does not present any meaningful argument for the distinctive significance of any claim
 limitations not found in the representative claim or if the parties agree to treat a claim as
 representative.”).
                2. Mayo/Alice Step One
        As mentioned, the Court finds Claims 1 and 4 of the ’182 Patent highly reminiscent of
 claims in one of BlackBerry’s other patents involving selectively placing time stamps on instant

                                                  6
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 8 of 15 Page ID #:809



 messages:
                  Although BlackBerry places emphasis on the purported invention’s
             selective display of the timestamp, at least Claim 1 of the ’713 Patent does
             not provide any information about how or where a timestamp is actually
             displayed on the device. [Footnote omitted.] To the extent BlackBerry
             would take the position that a claim’s sole recitation that a component must
             be displayed is sufficient to confer patentability even when there is no basis
             to find that the display confers a technological improvement, this is
             contradicted by the caselaw. See, e.g., [Interval Licensing LLC v. AOL, Inc.,
             896 F.3d 1335, 1344 (Fed. Cir. 2018)]. Indeed, the ’713 Patent
             specification shows that, at least as to the independent claims, there is no
             required format for displaying the time stamp. ’713 Patent at 7:34-37
             (“[T]he appearances of the various time stamps herein [are] completely
             exemplary, and . . . the time stamps could be provided in any format without
             departing from the concept of the invention.”) . . . . Claim 1 could cover
             embodiments where a displayed timestamp still takes up so much screen
             real estate on a mobile device that there is no optimization; there are simply
             no limits on the face of the claim as to how a timestamp must be displayed
             on a screen. [Footnote omitted.]
                  The fact that the display of the claimed timestamps is dependent on a
             specific rule (of setting a “predetermined duration of time”) also fails to
             save the claims from being abstract. Again, there is nothing that ties the rule
             to a technological improvement. The language of Claim 1 is broad enough
             that it would cover embodiments that may not actually improve when
             timestamp information is displayed.        In its Opposition, BlackBerry
             effectively concedes that there are no limits on what constitutes a
             “predetermined duration of time.” [Citations omitted.] Thus, the ’713
             Patent could cover predetermined time durations set to both miniscule and
             enormous lapses in time. BlackBerry provided no basis in its papers or at
             the hearing as to how these embodiments on the far ends of the spectrum
             would provide a technological improvement in the way time stamp
             information is displayed on a mobile device. And as the Federal Circuit has
             previously found, the use of a rule alone does not necessarily make a set of
             claims non-abstract. [Footnote omitted;] Intellectual Ventures I LLC v.
             Symantec Corp., 838 F.3d 1307, 1318 (Fed. Cir. 2016) (“Symantec”)
             (rejecting patentee’s argument at step two that claims were patent eligible
             because they applied business rules to email and finding claims drawn to
             patent-ineligible concept of screening emails); FairWarning IP, LLC v.
             Iatric Sys., Inc., 839 F.3d 1089, 1095 (Fed. Cir. 2016) (“Although
             FairWarning’s claims require the use of a computer, it is this incorporation
             of a computer, not the claimed rule, that purportedly “improve[s] [the]
             existing technological process” by allowing the automation of further
             tasks.”) cf. McRO, Inc. v. Bandai Namco Games Am. Inc., 837 F.3d 1299,
             1314 (Fed. Cir. 2016) (Federal Circuit finding on Rule 12(c) motion that
             claims were not drawn to patent-ineligible concept where they relied on a
             first set of rules to automate lip synchronization, where there was no
                                                   7
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 9 of 15 Page ID #:810



           evidence that prior art animators were employing the same type of rules
           required by the claims and stating, “[t]his is unlike Flook, Bilski, and Alice,
           where the claimed computer-automated process and the prior method were
           carried out in the same way.”).
 Facebook Case, Docket No. 68 at 14-16.
        In regards to Claims 1 and 4 of the ’182 Patent, BlackBerry itself acknowledges that, as
 explained in the ’182 Patent, prior art instant message (“IM”) systems handled the issue of a
 sender not knowing if someone has received, read, or begun responding to the sender’s IM “by
 providing senders ‘Message_Delivered,’ ‘Message_Read,’ ‘Typing_Started,’ and ‘Typing_
 Stopped’ notifications for each message exchanged between devices.” Docket No. 40 at 21
 (emphasis in original) (citing ’182 Patent at 1:22-32).        It seems that the only purported
 improvement BlackBerry asserts is recited by the claims is based on a rule outlining when to
 send such prior art status notifications. On this basis, BlackBerry argues that “Claim 1, among
 others, embodies [an] architecture to reduce redundant notifications.” Id.
        BlackBerry, however, fails to explain how the problem of redundant status notifications
 is a technological problem, let alone how the claims recite a solution that represents a
 technological improvement. Reducing redundant information is an inherently abstract goal.
 That the claims carry out that goal in the context of an instant messaging environment does not
 change the outcome, as “limiting the claims to [a] particular technological environment[,] . . . is,
 without more, insufficient to transform [the claims] into patent-eligible applications of the
 abstract idea at their core.” Elec. Power Grp., LLC v. Alstom S.A., 830 F.3d 1350, 1354 (Fed.
 Cir. 2016); Affinity Labs of Texas, LLC v. DIRECTV, LLC, 838 F.3d 1253, 1258-59 (Fed. Cir.
 2016) (“To be sure, the ’379 patent claims the wireless delivery of regional broadcast content
 only to cellphones . . . . That restriction, however, does not alter the result. All that limitation
 does is to confine the abstract idea to a particular technological environment − in this case,
 cellular telephones.”). Moreover, the claims’ purported solution would broadly cover any type
 of notification displayed in any form, so long as for groups of instant messages, the notification
 is not displayed until the last message in the group is sent. Similar to the determination reached
 for the ’713 Patent, such a result-focused, general requirement for a “notification” further
 supports the conclusion that the claims fail to recite a specific, technological improvement to
 instant messaging systems as tools. Elec. Power, 830 F.3d at 1354 (The present case is different:
 the focus of the claims is not on such an improvement in computers as tools, but on certain


                                                  8
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 10 of 15 Page ID #:811



 independently abstract ideas that use computers as tools.”). And importantly, like the ’713
 Patent, the fact that the claims set up a generic rule for when to display a notification is not
 sufficient to save the claims from abstraction. See, e.g. Symantec, 838 F.3d at 1318.
        In these claims, BlackBerry’s assertion that performing the claimed steps leads to
 reduced bandwidth usage for status notifications does not change the outcome, but instead is
 merely a benefit that flows from performance of the abstract idea. BSG Tech LLC v. Buyseasons,
 Inc., 899 F.3d 1281, 1288 (Fed. Cir. 2018) (“These benefits, however, are not improvements to
 database functionality. Instead, they are benefits that flow from performing an abstract idea in
 conjunction with a well-known database structure.”); Intellectual Ventures I LLC v. Capital One
 Bank (USA), 792 F.3d 1363, 1367 (Fed. Cir. 2015) (“Capital One”) (noting with respect to Step
 Two that “claiming the improved speed or efficiency inherent with applying the abstract idea on
 a computer [does not] provide a sufficient inventive concept.”). Further, although BlackBerry
 makes these assertions about bandwidth savings, there are no limitations in the claims that
 specifically address these problems or would necessarily support these improvements. See
 Symantec, 838 F.3d at 1316 (“Finally, IV argues that the ′050 patent ‘shrink[s] the protection gap
 and moot[s] the volume problem’ . . . . However, the asserted claims do not contain any
 limitations that address the protection gap or volume problem, e.g., by requiring automatic
 updates to the antivirus or antispam software or the ability to deal with a large volume of such
 software.”). Again importantly and like the ’713 Patent, without limitations for where or how a
 notification is displayed or provided to an instant message sender, the argument that the
 notification always necessarily reduces bandwidth is not persuasive.
         Having concluded that the claims are drawn to the abstract idea of reducing redundant
 notifications, the Court proceeds to Mayo/Alice Step Two.
                2. Mayo/Alice Step Two
        BlackBerry’s Mayo/Alice Step Two argument is short enough to reproduce in full:
           Twitter also fails to meet its burden at step two. As discussed at step one,
           the inventions make specific improvements to prior art IM systems. See,
           e.g., ’182 patent at claims 1, 4. Twitter offers nothing to demonstrate the
           claimed elements individually or as a combination were “well-understood,
           routine, and conventional activities previously known to the industry.”
           Aatrix, 882 F.3d at 1128. BlackBerry has specifically identified limitations
           in its status notification mechanism which operate together to reduce
           redundant notifications and conserve precious computation resources, “a
           specific and substantial improvement over prior messaging notification

                                                 9
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 11 of 15 Page ID #:812



             systems.” Dkt. 36 ¶¶ 180-182. These allegations preclude dismissal at step
             two. [Cellspin Soft, Inc. v. Fitbit, Inc., 927 F.3d 1306, 1317-18 (Fed. Cir.
             2019)]; Aatrix, 882 F.3d at 1126-28.
 Docket No. 40 at 22-23.           BlackBerry’s cited paragraphs in its FAC either: (1) state in a
 conclusory fashion that certain claim limitations are non-routine and unconventional, without
 explaining how so or (2) refer back to the same arguments presented by BlackBerry in Step One,
 i.e. that the claims result in “more efficient use of system bandwidth.” See, e.g. FAC, Docket
 No. 36 ¶ 182. BlackBerry’s allegations are insufficient to manufacture a question of fact at
 Mayo/Alice Step Two. BSG, 899 F.3d at 1291; see also id. at 1290 (“it has been clear since Alice
 that a claimed invention’s use of the ineligible concept to which it is directed cannot supply the
 inventive concept that renders the invention ‘significantly more’ than that ineligible concept.”).
         Because the Court finds that Claims 1 and 4 of the ’182 Patent are drawn to an abstract
 idea and there are no well-pled factual allegations in the FAC to support an assertion that the
 claim components, considered individually and as an ordered combination, recite significantly
 more than routine, conventional, or well-understood material,3 the Court would GRANT
 Twitter’s motion as to Claims 1 and 4 of the ’182 Patent and accordingly find that BlackBerry’s
 infringement claims with respect to the ’182 Patent must be dismissed.
         C. U.S. Patent No. 8,825,777
                  1. Background of the Patent and the Asserted Claims
         The ’777 Patent is titled “Selective Delivery of Social Network Messages Within a Social
 Network.” It issued on September 2, 2014.
         BlackBerry alleges that Twitter infringes “at least Claims 1, 10, and 19 of the ’777
 Patent.” FAC, Docket No. 36 ¶ 213.
         Claim 1 of the ’777 Patent states:
             1. A method of managing electronic communications within a social group
             of a social network, comprising:
                  monitoring messages communicated within the social group;
                  determining content shared by a number of messages communicated
                          within the social group, wherein the number of messages
                          sharing the determined content satisfies at least one of:

          3
            The Court notes that BlackBerry did not adequately or sufficiently assert at either Step One or Step Two
 that the claim limitation requiring a processor to update a record, including with an “inferred status” for the
 messages where a notification was not sent, conveys patent eligibility. Based on the Court’s review, this limitation
 appears to simply provide generic post-solution activity rather than meaningfully figure into the § 101 dispute for
 these claims.

                                                         10
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 12 of 15 Page ID #:813



                        a growth rate of the number of messages meets or exceeds a
                                growth rate threshold; and
                        the number of messages meets or exceeds a message quantity
                                threshold;
                determining whether one or more new messages to be communicated to
                        one or more members of the social group comprises content
                        similar to the determined content; and
                selectively adjusting notification of the one or more new messages to
                        the one or more members of the social group in response to
                        determining that the one or more new messages to be
                        communicated to the one or more members of the social group
                        comprises content similar to the determined content.
 ’777 Patent, Claim 1. Claim 10 refers to “[a] social network server coupled to a communications
 network that facilitates exchange of electronic communications within a social group of the
 communications network.” It requires a processor and a memory coupled to the processor,
 where the memory is configured to perform substantially the same steps recited in Claim 1.
 Claim 19 refers to “[a] non-transitory computer-readable medium having computer-executable
 instructions for causing a server comprising a processor and associated memory to manage
 electronic communications within a social group of a social network,” requiring that the
 instructions are the same as the method steps recited in Claim 1.
        Like its arguments regarding the ’182 Patent, Twitter again appears to limit its motion to
 dismiss arguments specifically to Claims 1, 10, and 19 of the ’777 Patent. See, e.g., Docket No.
 39-1 at 17. Twitter treats Claim 1 as representative of Claims 1, 10, and 19. Id. at 14. The
 Court again agrees with Twitter that Claim 1 is representative of Claims 1, 10, and 19, and
 rejects BlackBerry’s generalized objection to the contrary for these particular claims.          See
 Docket No. 40 at 6-7; see also, e.g., Berkheimer, 881 F.3d at 1365.
                2. Mayo/Alice Step One
        Claims 1, 10, and 19 of the ’777 Patent have similar § 101 shortcomings to Claims 1 and
 4 of the ’182 Patent. BlackBerry characterizes the ’777 Patent as “refin[ing] the quality of
 messages sent over a social network by specifically handling notifications of messages that may
 harm the network or its users, while preserving network resources and bandwidth by curbing the
 continued proliferation of such content and creating a better experience for users consuming
 information from around the Internet.” Docket No. 40 at 27-28. BlackBerry refers to a portion
 of the patent specification that states: “[w]ith the ability of social network users to easily and in
 real-time copy and re-transmit popular messages from one user to a multitude of other users, as

                                                  11
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 13 of 15 Page ID #:814



 is the case of re-tweeting on Twitter, for example, the potential reach of such re-postings within
 the social group or network can be exponential, presenting a significant hazard to bandwidth and
 other traffic resources of the network.” ’777 Patent at 1:52-58.
        However, the focus of the patent claims appears analogous to determining that a heckler’s
 increased, repeated comments at a rally require some intervention by event security. In the same
 way, an employee for a celebrity faced with incoming hate mail or fan mail may monitor the
 mail and “selectively adjust[ ]” what mail to share with his or her celebrity employer, after
 determining the mail has exceeded a certain threshold. Twitter also provides an analogy to a city
 council-person receiving a flood of incoming calls that are screened by a staff member. As
 Twitter explains, “[t]he mere fact that computer-implemented communications may enable age-
 old problems to proliferate more quickly does not make those problems ‘technological.’” Docket
 No. 43 at 19.     The Court agrees.     Limiting the idea of monitoring and curbing content
 notifications to an online social network environment does not change the nature of the claims to
 become non-abstract. Elec. Power, 830 F.3d at 1354; Affinity Labs, 838 F.3d at 1258-59.
        As with the ’182 Patent, BlackBerry’s arguments about bandwidth savings are again
 unpersuasive. BSG, 899 F.3d at 1288 (“These benefits . . . . are benefits that flow from
 performing an abstract idea in conjunction with a well-known database structure.”); Capital One,
 792 F.3d at 1367 (“claiming the improved speed or efficiency inherent with applying the abstract
 idea on a computer [does not] provide a sufficient inventive concept.”).         Again, although
 BlackBerry makes these assertions about bandwidth savings, there are no limitations in the
 claims that specifically address these problems or would necessarily support these
 improvements. Symantec, 838 F.3d at 1316.
        And also like the ’182 Patent (and the ’713 Patent in the Facebook Case), the fact that
 monitoring and controlling notifications occurs in response to a particular set of rules does not
 confer patent eligibility. Id. at 1316. Beyond requiring that adjusting notifications occur in
 response to these general, abstract rules, there are no claim limitations explaining how the
 various monitoring, determining, and adjusting steps are carried out.
        Ultimately, because the ’777 Patent claims are directed to solving a non-technological
 problem in a non-technological way, the claims fail to pass muster at Mayo/Alice Step One.
            2. Mayo/Alice Step Two
        At Step Two, BlackBerry’s opposition merely repeats the same arguments about the

                                                 12
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 14 of 15 Page ID #:815



 alleged technological improvements conveyed by Claims 1, 10, and 19 of the ’777 Patent that
 BlackBerry presented at Step One. Docket No. 40 at 30. These arguments are unpersuasive.
 BSG, 899 F.3d at 1291; see also id. at 1290 (“it has been clear since Alice that a claimed
 invention’s use of the ineligible concept to which it is directed cannot supply the inventive
 concept that renders the invention ‘significantly more’ than that ineligible concept.”).
         The FAC similarly fails to present meaningful allegations to support an assertion that
 certain claim components, whether considered alone or as an ordered combination, are
 significantly more than routine, conventional, and well-understood. See FAC, Docket No. 36 ¶¶
 206-212.    Instead, as with the ’182 Patent, the FAC largely repeats the assertions found
 unpersuasive as a matter of law at Mayo/Alice Step One or otherwise provides conclusory
 assertions that the claims as a whole are not routine, conventional, or well-understood. This,
 however, is not the proper test. BSG, 899 F.3d at 1290 (“the relevant inquiry is not whether the
 claimed invention as a whole is unconventional or non-routine . . . . After identifying an
 ineligible concept at step one, we ask at step two ‘[w]hat else is there in the claims before us?’”
 (citations omitted).).
         Because the Court finds that Claims 1, 10, and 19 of the ’777 Patent are drawn to an
 abstract idea and there are no well-pled factual allegations in the FAC to support an assertion that
 the claim components, considered individually and as an ordered combination, recite
 significantly more than routine, conventional, or well-understood material, the Court would
 GRANT Twitter’s motion as to Claims 1, 10, and 19 of the ’777 Patent and accordingly find that
 BlackBerry’s infringement claims with respect to the ’777 Patent must be dismissed.
         D. Whether Leave To Amend Should Be Granted
         In the conclusion section of its opposition, BlackBerry states: “If the Court were inclined
 to grant any part of the motion, BlackBerry requests leave to amend its complaint. Eminence
 Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003); Aatrix, 882 F.3d at 1128.”
 Docket No. 40 at 30. Twitter does not respond to this request in its reply brief. Although the
 Court is not particularly persuaded that BlackBerry will be able to offer well-pled factual
 allegations that would support the patent eligibility of the asserted claims of the ’182 and ’777
 Patents, particularly because Twitter has not responded to BlackBerry’s request, BlackBerry will
 be permitted to file an amended complaint for the narrow purpose of providing additional factual
 allegations for these two patents. If BlackBerry opts to do so, it must file its amended complaint


                                                 13
Case 2:19-cv-01444-GW-KS Document 51 Filed 10/01/19 Page 15 of 15 Page ID #:816



 within 14 days of a final ruling on Twitter’s motion to dismiss.
 IV. Conclusion
        Based on the foregoing, the Court would:
           Specifically incorporate by reference the analysis provided in each of its other § 101
            rulings in the Facebook Case regarding the ’351 and ’929 Patents, and for the same
            reasons discussed in those rulings would GRANT WITH PREJUDICE Twitter’s
            motion to dismiss as it relates to the ’351 and ’929 Patents.
           Specifically incorporate by reference the analysis provided in each of its other § 101
            rulings in the Facebook Case regarding the ’120 Patent, and for the same reasons
            discussed in those rulings would DENY Twitter’s motion to dismiss as it relates to
            the ’120 Patent.
           Specifically incorporate by reference the analysis provided in each of its other § 101
            rulings in the Facebook Case regarding the ’120 Patent, and for the same reasons
            discussed in those rulings would DENY WITHOUT PREJUDICE Twitter’s motion
            as to the ’089 Patent.
           DENY WITHOUT PREJUDICE Twitter’s motion as to the ’059 Patent.
           GRANT Twitter’s motion as to Claims 1 and 4 of the ’182 Patent and find that
            BlackBerry’s infringement claims with respect to the ’182 Patent must be dismissed.
           GRANT Twitter’s motion as to Claims 1, 10, and 19 of the ’777 Patent and find that
            BlackBerry’s infringement claims with respect to the ’777 Patent must be dismissed.
           Permit BlackBerry to file an amended complaint for the narrow purpose of providing
            additional factual allegations with respect to the ’182 and ’777 Patents. If BlackBerry
            opts to do so and unless another deadline is provided at the hearing, BlackBerry must
            file its amended complaint within 14 days of the filing of this final ruling on Twitter’s
            motion to dismiss.




                                                 14
